Exhibit 10.1

FOURTH AMENDMENT TO MASTER REPURCHASE AGREEMENT

Dated as of July 26, 2018

Between:

PENNYMAC CORP., as a Seller

and

PENNYMAC OPERATING PARTNERSHIP, L.P., as a Seller

and

JPMORGAN CHASE BANK, N.A., as Buyer

The Parties have agreed to amend the Master Repurchase Agreement dated October
14, 2016 between them (the “Original MRA”, as amended by the First Amendment to
Master Repurchase Agreement dated May 23, 2017, the Second Amendment to Master
Repurchase Agreement dated July 31, 2017, and the Third Amendment to Master
Repurchase Agreement dated October 13, 2017 (the “Amended MRA”) and as amended
hereby and as further supplemented, amended or restated from time to time (the
“MRA”)), to make certain changes to recognize that applicable Agency Guidelines
permit mortgage insurance provided by the relevant Agency, in lieu of private
mortgage insurance, for certain Mortgage Loans with Loan-to-Value Ratios in
excess of eighty percent (80%), and they hereby amend the Amended MRA as
follows.

All capitalized terms used in the Amended MRA and used, but not defined
differently, in this amendment (the “Fourth Amendment to MRA” or within itself
only, this “Amendment”) have the same meanings here as there.

To recognize that applicable Agency Guidelines permit mortgage insurance
provided by the relevant Agency, in lieu of private mortgage insurance, for
certain Mortgage Loans with Loan-to-Value Ratios in excess of eighty percent
(80%), in each place that the word “private” appears in clause (vii) of the
definition of “Eligible Mortgage Loan” and in clause (e) of Exhibit B to the
Amended MRA, it shall henceforth be read as “primary.”

(The remainder of this page is intentionally blank; counterpart signature pages
follow)

 

 

1

 

--------------------------------------------------------------------------------

 

As amended hereby, the Amended MRA remains in full force and effect, and the
Parties hereby ratify and confirm it.

 

JPMORGAN CHASE BANK, N.A.

 

 

 

By:

 

/s/ Lindsay R. Schelstrate

 

 

Lindsay R. Schelstrate

 

 

Authorized Representative

 

PennyMac Corp.

 

 

 

By:

 

/s/ Pamela Marsh

 

 

Pamela Marsh

 

 

Managing Director, Treasurer

 

PennyMac OPERATING PARTNERSHIP, L.P.

By:

 

PennyMac GP OP, Inc.,

 

 

its general partner

 

 

 

 

 

 

 

By:

 

/s/ Pamela Marsh

 

 

 

 

Pamela Marsh

 

 

 

 

Managing Director, Treasurer

 

 